DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-13, and 15 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-5, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,986,496 to Marentic et al. (“Marentic”) in view of U.S. Patent No. 4,930,729 to Savill (“Savill”) and U.S. Patent No. 6,631,206 to Johnston et al. (“Johnston”).
Regarding claim 1, Marentic discloses an aerodynamic article (Abstract; Col. 1, lines 5-9; Col. 2, lines 3-18) comprising: 
an aerodynamic body (10, Figs. 1-9; Abstract; Col. 1, lines 5-9; col. 2, lines 3-18; col. 5, lines 8-27); 
a microstructured surface (12, Figs. 1-9; Col. 5, lines 8-27) on the aerodynamic body, the microstructured surface comprising: 
a plurality of parallel, primary ridges (28, Figs. 5; Col. 5, lines 38-40) defining major capillary channels (see Fig. 5); and 
a set of two or more parallel, secondary ridges (30, Fig. 5; Col. 5, lines 38-40) having a height less than that of the primary ridges and extending between and generally parallel to the primary ridges (Fig. 5; Col. 5, lines 38-40).
While Marentic teaches each set of secondary ridges at least partially defines two minor capillary channels within a respective major capillary channel (FIG. 5), but Marentic does not explicitly teach each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel, wherein the primary ridges have an average height H1, the secondary ridges have an average height H2, and the ratio H1/H2 is in the range from 2 to 10. 
Savill teaches an aerodynamic article that includes a microstructured surface (Abstract; Col. 6, lines 20-57; Col. 7, lines 15-21) comprising a plurality of parallel primary ridges (R, FIG. 3, showing two primary ridges on the far left and far right) and a set of two or more parallel, secondary ridges (r, FIG. 3, showing a set of two secondary ridges between the two primary ridges; Col. 7, lines 15-21), each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel (FIG. 3, showing the set of secondary ridges defining three minor capillary channels; Col. 7, lines 15-21), wherein the primary ridges have an average height H1, the secondary ridges have an average height H2, and the ratio H1/H2 is in the range from 2 to 10 (FIG. 3; Col. 7, lines 15-21, teaching the ratio H1/H2 is 2 (i.e., 30/15); see also Col. 6, lines 39-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of Marentic such that each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel, wherein the primary ridges have an average height H1, the secondary ridges have an average height H2, and the ratio H1/H2 is in the range from 2 to 10, as taught by Savill, in order to promote more rapid energy transfer from the streaks to the smaller-scale secondary vortices that the secondary ridges produce, and thus improve drag reduction (Savill at Col. 3, lines 3-19; see also Col. 7, lines 1-14).
Marentic in view of Savill does not explicitly teach each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape. 
Johnston teaches an aerodynamic article that includes a microstructured surface, comprising a plurality of parallel, primary ridges, each having a trapezoidal cross-sectional shape (FIGS. 2C, 2H).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, as taught by Johnston, in order to improve fluid control (see, e.g., Johnston at Col. 1, lines 7-12) and/or to improve durability by reducing potential structural damage to the peak. 
Also, it is well settled, however, that merely changing shape or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed trapezoidal cross-sectional shape. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, in order to improve fluid control (see, e.g., Johnston at Col. 1, lines 7-12) and/or to improve durability by reducing potential structural damage to the peak.
Regarding claim 2, the combination of Marentic, Savill, and Johnston teaches wherein the aerodynamic body is comprised of a substrate (Marentic at 16, Fig. 9; Col. 6, lines 15-27) having a microstructured film (Marentic at 18) disposed on the substrate (Marentic at Fig. 9; Col. 6, lines 15-27), the microstructured surface being provided on the microstructured film (Marentic at Fig. 9; Col. 3, lines 16-25).
Regarding claim 4, the combination of Marentic, Savill, and Johnston teaches wherein the primary ridges have an average height H1 in the range of from 25 micrometers to 250 micrometers (Marentic at Col. 5, line 60 to col. 6, line 2, teaching peaks with a height between 20 to 400 microns (i.e., 20 to 400 micrometers), thus teaching the range from 25 micrometers to 250 micrometers; see also Savill at Col. 7, lines 15-21, teaching the height of the primary ridges is twice as large as the height of the secondary ridges).
Also, in case it is argued that the combination of Marentic, Savill, and Johnston does not explicitly teach this limitation, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). In this case, applicant’s disclosure does not provided patentable significance of the claimed range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination so that the height of the primary ridges have an average height H1 in the range of from 25 micrometers to 250 micrometers, in order to further improve drag reduction. 
Regarding claim 5, the combination of Marentic, Savill, and Johnston teaches wherein the secondary ridges have an average height H2 in the range of from 5 micrometers to 50 micrometers (Marentic at Col. 5, line 60 to col. 6, line 2, teaching peaks with a height between 20 to 400 microns (i.e., 20 to 400 micrometers), thus teaching the range from 5 micrometers to 50 micrometers; see also Savill at Col. 7, lines 15-21, teaching the height of the primary ridges is twice as large as the height of the secondary ridges).
Also, in case it is argued that the combination of Marentic, Savill, and Johnston does not explicitly teach this limitation, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). In this case, applicant’s disclosure does not provided patentable significance of the claimed range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination so that the height of the primary ridges have an average height H1 in the range of from 5 micrometers to 50 micrometers, in order to further improve drag reduction. 
Regarding claim 7, the combination of Marentic, Savill, and Johnston teaches wherein the primary ridges have an average lateral spacing W1 in the range from 25 micrometers to 500 micrometers (Marentic at Col. 6, lines 3-8, teaching lateral spacing between 20 to 400 microns (i.e., 20 to 400 micrometers), thus teaching the range from 25 micrometers to 500 micrometers; see also Savill at Col. 7, lines 15-21, teaching the lateral spacing of the primary ridges is three times as large as the lateral spacing of the secondary ridges, FIG. 3).
Also, in case it is argued that the combination of Marentic, Savill, and Johnston does not explicitly teach this limitation, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). In this case, applicant’s disclosure does not provided patentable significance of the claimed range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination so that average lateral spacing W1 of the primary ridges is in the range from 25 micrometers to 500 micrometers, in order to further improve drag reduction. 
Regarding claim 8, the combination of Marentic, Savill, and Johnston teaches wherein the primary ridges have an average height H1 and an average lateral spacing W1, the ratio W1/H1 being in the range from 1 to 5 (Savill at FIG. 3; Col. 7, lines 15-21, teaching W1/H1 is 1.5 (i.e., 45/30)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic, Savill, and Johnston combination such that the primary ridges are dimensioned to have an average height H1 and an average lateral spacing W1, the ratio W1/H1 being in the range from 1 to 5, as taught by Savill, in order to further improve drag reduction (see, e.g. Savill at Col. 6, lines 39-67).
Regarding claim 9, the combination of Marentic, Savill, and Johnston teaches wherein the primary ridges have sloping sidewalls, with a sidewall angle of from 0 degrees to 60 degrees, measured from a normal vector extending from the bottom surface of the major capillary channels (Marentic at Col. 6, lines 9-14, teaching a sidewall angle between 15 degree to 140 degrees, and thus teaching a sidewall angle from 0 degree to 60 degrees).
Also, in case it is argued that the combination of Marentic, Savill, and Johnston does not explicitly teach this limitation, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). In this case, applicant’s disclosure does not provided patentable significance of the claimed range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination so that the primary ridges have sloping sidewalls with a sidewall angle of from 0 degrees to 60 degrees, in order to further improve drag reduction. 
Regarding claim 10, Marentic teaches an aerodynamic article (Abstract; Col. 1, lines 5-9; col. 2, lines 3-18) comprising: 
a microstructured film (patterned surface 12 of film of sheet material 10, Figs. 1-9; Col. 3, lines 16-25; col. 5, lines 8-27) having opposed first and second major surfaces (e.g., patterned surface 12 and opposing surface of sheet material 10, see Figs. 1-9), wherein the first major surface comprises: 
a plurality of parallel, primary ridges (28, Figs. 5, 9; Col. 5, lines 38-40) defining major capillary channels (see Figs. 5, 9); and 
a set of two or more parallel, secondary ridges (30, Figs. 5, 9; Col. 5, lines 38-40) having a height less than that of the primary ridges (Figs. 5, 9; Col. 5, lines 38-40) and extending between and generally parallel to the primary ridges (Figs. 5, 9; Col. 5, lines 38-40), 
an adhesive layer (adhesive second layer 14, Col. 3, line 62 to col. 4, line 64) disposed on the second major surface (e.g., underside of sheet material 10, see Fig. 9; Col. 3, line 62 to col. 4, line 64).
While Marentic teaches each set of secondary ridges at least partially defines two minor capillary channels within a respective major capillary channel (FIG. 5), but Marentic does not explicitly teach each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel. 
Savill teaches an aerodynamic article that includes a microstructured surface (Abstract; Col. 6, lines 20-57; Col. 7, lines 15-21) comprising a plurality of parallel primary ridges (R, FIG. 3, showing two primary ridges on the far left and far right) and a set of two or more parallel, secondary ridges (r, FIG. 3, showing a set of two secondary ridges between the two primary ridges; Col. 7, lines 15-21), each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel (FIG. 3, showing the set of secondary ridges defining three minor capillary channels; Col. 7, lines 15-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of Marentic such that each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel, as taught by Saville, in order to promote more rapid energy transfer from the streaks to the smaller-scale secondary vortices that the secondary ridges produce, and thus improve drag reduction (Savill at Col. 3, lines 3-19; see also Col. 7, lines 1-14).
Marentic in view of Savill does not explicitly teach each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape. 
Johnston teaches an aerodynamic article that includes a microstructured surface, comprising a plurality of parallel, primary ridges, each having a trapezoidal cross-sectional shape (FIGS. 2C, 2H).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, as taught by Johnston, in order to improve fluid control (see, e.g., Johnston at Col. 1, lines 7-12) and/or to improve durability by reducing potential structural damage to the peak.
Also, it is well settled, however, that merely changing shape or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed trapezoidal cross-sectional shape. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, in order to improve fluid control (see, e.g., Johnston at Col. 1, lines 7-12) and/or to improve durability by reducing potential structural damage to the peak.
Regarding claim 11, the combination of Marentic, Savill, and Johnston teaches the aerodynamic article further comprising a printable layer (Marentic at 44 and/or 16) located between the microstructured film and the adhesive layer  (FIG. 9; Col. 7, lines 5-12; Col. 6, lines 15-27).
Also, in case it is argued that layer (44 and/or 16) of Marentic is not a “printable” layer, then it is well settled that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance in the layer being printable. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic, Savill, and Johnston combination such that layer is a printable layer, in order to facilitate manufacturing of the article. 
Regarding claim 12, the combination of Marentic, Savill, and Johnston teaches wherein the printable layer (Marentic at 44 and/or 16) is opaque to visible light (Marentic at Col. 7, lines 5-12).
The combination of Marentic, Savill, and Johnston teaches the aerodynamic article is opaque and includes a graphic design (Marentic at Col. 7, lines 5-9), but it does not explicitly teach the printable layer specifically is opaque. It is well settled, however, that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this case, applicant’s disclosure does not provide patentable significance for the printable layer to be opaque, rather than any other layer of the aerodynamic article. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic, Savill, and Johnston combination such that the printable layer is opaque, in order to facilitate manufacturing of the article with the graphic design (see Marentic at Col. 7, lines 5-12).
Regarding claim 13, the combination of Marentic, Savill, and Johnston teaches the aerodynamic article further comprising a printed layer (44, FIG. 9; Col. 7, lines 5-12) located between the microstructured film (patterned surface 12 of film of sheet material 10) (Figs. 1-9; Col. 3, lines 16-25; col. 5, lines 8-27) and the printable layer (16, FIG. 9), the printed layer comprising a colorant and extending across an area less than  that of the printable layer (Fig. 9, showing that printed layer (44) extends across an area less than that of the printable layer (16). 
Also, in case it is argued that layer (44) of Marentic is not a “printed” layer and the graphic design does not include a “colorant”, and/or that the layer (16) of Marentic is not “printable”, then it is well settled that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance in the layers being printed and printable, and the design including a colorant. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic, Savill, and Johnston combination such that layers comprise a printed layer comprising a colorant and a printable layer, in order to facilitate manufacturing of the article with the graphic design (see Marentic at Col. 7, lines 5-12).
Regarding claim 15, Marentic teaches a method of providing a frictional surface on an aerodynamic component, the method comprising: 
determining a direction of air flow over an external surface of the aerodynamic component (Col. 4, line 65 to col. 5, line 7); and 
disposing onto the external surface a microstructured film (patterned surface 12 of film of sheet material 10) (Figs. 1-9; Col. 3, lines 16-25; col. 5, lines 8-27) with a first major surface (patterned surface 12) (Figs. 1-9; Col. 5, lines 8-27) comprising: 
a plurality of primary ridges (28, Figs. 5, 9; Col. 5, lines 38-40) defining major capillary channels aligned with the direction of air flow (see Figs. 5, 9; Col. 4, line 65 to col. 5, line 7); and 
a set of two or more secondary ridges (30, Figs. 5, 9; Col. 5, lines 38-40) having a height less than that of the primary ridges (Figs. 5, 9; Col. 5, lines 38-40) and extending between and generally parallel to the primary ridges (Figs. 5, 9; Col. 5, lines 38-40), 
While Marentic teaches each set of secondary ridges at least partially defines two minor capillary channels within a respective major capillary channel (FIG. 5), but Marentic does not explicitly teach each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel. 
Savill teaches an aerodynamic article that includes a microstructured surface (Abstract; Col. 6, lines 20-57; Col. 7, lines 15-21) comprising a plurality of parallel primary ridges (R, FIG. 3, showing two primary ridges on the far left and far right) and a set of two or more parallel, secondary ridges (r, FIG. 3, showing a set of two secondary ridges between the two primary ridges; Col. 7, lines 15-21), each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel (FIG. 3, showing the set of secondary ridges defining three minor capillary channels; Col. 7, lines 15-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of Marentic such that each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel, as taught by Saville, in order to promote more rapid energy transfer from the streaks to the smaller-scale secondary vortices that the secondary ridges produce, and thus improve drag reduction (Savill at Col. 3, lines 3-19; see also Col. 7, lines 1-14).
Marentic in view of Savill does not explicitly teach each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape. 
Johnston teaches an aerodynamic article that includes a microstructured surface, comprising a plurality of parallel, primary ridges, each having a trapezoidal cross-sectional shape (FIGS. 2C, 2H).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, as taught by Johnston, in order to improve durability. 
Also, it is well settled, however, that merely changing shape or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed trapezoidal cross-sectional shape. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, in order to improve durability.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marentic in view of Savill and Johnston as applied to claim 1 above, and in further view of U.S. Pat. Pub. No. 2012/0142814 to Kanagasabapathy et al. (“Kanagasabapathy”).
Regarding claim 3, the combination of Marentic, Saville, and Johnston teaches each and every element of claim 1 as discussed above, but the combination does not explicitly teach that the microstructured surface is an oleophilic surface.  
Kanagasabapathy teaches a surface coating that produces an oleophilic (i.e., hydrophobic) surface (paras. [0009], [0010], [0012], [0023], [0028], [0046], [0048], [0051]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination by further including the oleophilic/hydrophobic surface coating taught in Kanagasabapathy in order to provide an aircraft surface that reduces drag, noise and icing cause by water drops, as taught by Kanagasabapathy (para. [0009]).  
Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Johnston is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Marentic, Savill, and Johnston are at least reasonably pertinent to the particular problem with which the applicant was concerned, namely, controlling fluid flow across a surface. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it would have been obvious to combine the teachings of Marentic and Savill, in order to promote more rapid energy transfer from the streaks to the smaller-scale secondary vortices that the secondary ridges produce, and thus improve drag reduction (Savill at Col. 3, lines 3-19; see also Col. 7, lines 1-14). Also, it would have been obvious to incorporate the teachings of Johnston with those of Marentic and Savill, in order to improve fluid control (see, e.g., Johnston at Col. 1, lines 7-12) and/or to improve durability by reducing potential structural damage to the peak.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to combine the teachings of Marentic and Savill, in order to promote more rapid energy transfer from the streaks to the smaller-scale secondary vortices that the secondary ridges produce, and thus improve drag reduction (Savill at Col. 3, lines 3-19; see also Col. 7, lines 1-14). Also, it would have been obvious to incorporate the teachings of Johnston with those of Marentic and Savill, in order to improve fluid control (see, e.g., Johnston at Col. 1, lines 7-12) and/or to improve durability by reducing potential structural damage to the peak.
Regarding applicant’s arguments directed the claimed invention being intended for use a walkway, this feature is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding applicant’s arguments directed to claim 3, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination by further including the oleophilic/hydrophobic surface coating taught in Kanagasabapathy in order to provide an aircraft surface that reduces drag, noise, and icing cause by water drops, as taught by Kanagasabapathy (para. [0009]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644